Citation Nr: 0308665	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-04 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable rating for 
patellofemoral syndrome, right knee.

3.  Entitlement to an initial compensable rating for 
patellofemoral syndrome, left knee.

4.	Entitlement to an initial compensable rating for plantar 
fasciitis, right foot.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1990 to August 
1998.

This appeal originates from a February 1999 rating decision 
in which the RO granted service connection for patellofemoral 
syndrome of the right and left knees and plantar fasciitis of 
the right foot, and assigned each respective disability a 
noncompensable rating, effective August 8., 1998 (the day 
after the veteran's discharge from service), and denied the 
veteran's claim for service connection for headaches.  The 
veteran submitted a notice of disagreement with the decision 
in February 2000, and a statement of the case was issued in 
March 2000.  The veteran perfected his appeal to the Board of 
Veterans' Appeals (Board) in March 2000.  

In December 2001, the Board remanded these matters to the RO 
for further evidentiary development.  As noted in the remand, 
because the veteran has disagreed with the initial ratings 
assigned for his right foot and knee disabilities, the Board 
has characterized those issues in accordance with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The record shows that the veteran canceled a personal hearing 
at the RO in September 2001 that had been scheduled pursuant 
to his request for such a hearing.  He then requested that he 
be scheduled for a hearing before a Veterans Law Judge in 
Washington, D.C., and was scheduled for a hearing in November 
2001.  Despite proper notification, the veteran failed to 
appear for the hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is no competent medical evidence or opinion 
relating any current headache disability to service.

3.  Since the August 1998 effective date of the grant of 
service connection, the veteran's right knee disability has 
been manifested by full range of motion and some pain, and no 
arthritis, instability or subluxation has been found.

4.  Since the August 1998 effective date of the grant of 
service connection, the veteran's left knee disability has 
been manifested by full range of motion and some pain, and no 
arthritis, instability or subluxation has been found.  

5.  Since the August 1998 effective date of the grant of 
service connection, the veteran's service-connected plantar 
fasciitis of the right foot has been productive of symptoms 
no greater than that equivalent to pain on manipulation and 
use of the foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  The criteria for an initial compensable rating for 
service-connected patellofemoral syndrome, right knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2002).

3.  The criteria for an initial compensable rating for 
service-connected patellofemoral syndrome, left knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2002).

4.  The criteria for a 10 percent rating for plantar 
fasciitis of the right foot have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, 
Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for headaches, 
entitlement to a initial compensable rating, each, for 
patellofemoral syndrome of the right knee and left knees, and 
an initial compensable rating for plantar fasciitis, right 
foot.

As evidenced by the March 2000 statement of the case, the 
veteran has been furnished the pertinent laws and regulations 
governing the claims and the reasons for the denial.  Hence, 
the Board finds that he has been given notice of the 
information and evidence needed to substantiate the claims 
and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (b)).  In a June 2002 letter, 
the RO not only informed the veteran and his representative 
of the notice and duty to assist provisions of the VCAA, but 
what medical and other evidence the RO had obtained and what 
information or evidence the veteran needed to provide in 
support of the claim.  The RO also indicated that it would 
obtain private records for which the veteran provide 
information and authorization, although the appellant could 
also submit any such evidence directly to expedite the claim.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims.  The veteran 
has been afforded examinations during the appeal period, the 
most recent of which he reported to in October 1998.  The 
Board also points out that the veteran failed, without good 
cause, to report for a VA examination scheduled in November 
2002, pursuant to a December 2001 Board remand.  The purpose 
of the examination was to obtain evidence regarding the 
etiology of any current headache disorder and to assess the 
extent and current severity of the veteran's service-
connected bilateral patellafemoral syndrome and plantar 
fasciitis of the right foot; such evidence could have 
potentially been favorable to the veteran.  As the increased 
rating claims involve an original claim, such claims, along 
with the service connection claim, will be adjudicated based 
on the evidence of record.  See 38 C.F.R. § 3.655.  In 
addition to affording the veteran examinations, outpatient 
clinical records from a VA Medical Center in Virginia have 
been associated with the claims file.  Significantly, the 
appellant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Background

The veteran's April 1990 pre-enlistment examination report 
shows that he had a normal clinical neurological evaluation.  
A Report of Medical History dated the same, shows that the 
veteran had daily headaches that were relieved by Tylenol.  
The veteran denied losing time from school due to these 
headaches.  He had a normal neurological clinical evaluation 
at his periodic/separation examination in January 1998.

In February 1998, while still on active duty, the veteran 
reported to a military medical facility complaining of a two-
week history of headaches.  He described them as causing a 
dull pain which were located in the right temporal area.  He 
noted slight changes in his vision at night and had not taken 
any medication for them.  He was assessed as having tension 
headaches and was prescribed Naprosyn.

The veteran was seen at a military medical facility in July 
1998 complaining of a five day history of headaches.  It is 
noted that he had good results from the Naprosyn he had been 
prescribed in February 1998.  He was assessed as having a 
headache, was prescribed Naprosyn, and was advised to return 
for a follow-up appointment if the headaches did not resolve.

Approximately one week later, in July 1998, the veteran 
returned to the military medical facility complaining of 
migraine headaches and reported that he got headaches while 
working outside in the sun for prolonged periods of time.  He 
said that the Naprosyn helped, and was told by a superior to 
get a "no work outside chart".  He was given an assessment 
of headaches and was restricted from working outside for more 
than an hour without a 30 minute break.  The veteran was 
advised to report back to the medical facility if his 
symptoms worsened.  The record indicates that he was 
scheduled to be discharged from service in one week.

In August 1998, the veteran filed a claim for service 
connection for various disabilities, including a bilateral 
knee condition and right plantar fasciitis.

When seen at a VA medical facility in September 1998, the 
veteran requested a functional limitations evaluation.  He 
expressed an interest in getting into machine repair and said 
he still had knee problems and was taking Naprosyn.  Findings 
included bilateral sole tenderness, bilateral pes planus, 
bilaterally lateral tracking patella, and a bilateral patella 
compression test.  The veteran was prescribed quadricep 
exercises, a neoprene sleeve with patellar cut outs, and 
Tylenol.  He was noted to be a good candidate for vocational 
rehabilitation.

In October 1998, the RO referred the veteran out for a 
general contract examination.  During the examination the 
veteran said that he developed headaches when his "PUVA" 
treatment in service ended.  He said that a computerized 
tomography scan had been performed and a diagnosis of stress 
headaches was made.  Findings revealed no frontal or 
maxillary sinus tenderness, and normal vision.  Neurological 
findings were normal.  With respect to his right foot 
fasciitis, the veteran said that he was diagnosed with this 
disability in service after developing sharp pain on standing 
or prolonged walking.  He said that he had been treated with 
arch supports and painkillers.  On examination he was found 
to have pes planus of both feet.  Regarding his knees, the 
veteran said that this disability, along with his plantar 
fasciitis, prevented him from walking for long periods of 
time.  Examination of the knees revealed no swelling, edema, 
effusion, tenderness, or palpation.  Range of motion of the 
right and left knee was from 0 to 140 degrees, with pain from 
120 to 140 degrees.  X-rays of the knees were grossly 
negative.  The veteran was diagnosed as having bilateral 
patella femoral syndrome, plantar fasciitis of the right foot 
and stress headaches.

A November 1998 VA Functional Limitation Form pertaining to 
the veteran's patellofemoral compression syndrome lists the 
veteran's other medical conditions, to include plantar 
fasciitis.  The physician that completed this form indicated 
that the veteran's knee disability was chronic and stable.  
He was limited to 1 to 2 miles of walking, 4 flights of 
stairs, lifting of 40 to 60 pounds and standing 50 to 75 
percent of the time.  He was to avoid stooping, bending and 
twisting.  He was given a good prognosis with treatment, and 
was found to be employable.  He was also found to be a good 
vocational rehabilitation candidate.

On evaluation at a VA outpatient medical facility in January 
1999, the veteran was found to have sole tenderness.  The 
examiner assessed bilateral plantar fasciitis and bilateral 
patella femoral compression syndrome.  

In February 1999, the veteran was seen at a VA outpatient 
clinic complaining of continuing pain in his feet.  It was 
noted that he had shoe inserts and was doing stretches.  
Findings included bilateral sole tenderness and a positive 
bilateral patella compression test. 

While being seen at a VA medical facility in April 1999, the 
veteran complained of continuing foot pain.  He stated that 
he was still taking Naprosyn and had shoe inserts.  He 
reported that his knees were alright with only occasional 
pain.  Sole tenderness was again noted.  

A July 1999 VA outpatient record indicates that the veteran 
was not working at that time, but had been working laying 
pipes.  He complained of a diffuse hurting all over.  

In a December 1999 rating decision, the RO continued 
noncompensable ratings for the veteran's bilateral 
patellofemoral syndrome as well as a noncompensable rating 
for plantar fasciitis of the right foot.

In a February 2000 notice of disagreement, the veteran 
disagreed with the ratings he was assigned and said that his 
knee pain, headaches, foot pain and back pain prevented him 
from working.  He also said that he was wearing knee braces, 
a back brace and shoe inserts.  

The RO denied a claim for service connection for a back 
disability in June 2000.

III.  Analysis

A.  Service Connection for Headaches

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required when the condition noted during service is not, in 
fact, shown to be chronic.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran reported having daily headaches at his pre-
enlistment examination in April 1990 and was seen for 
headaches on three occasions in service.  His service medical 
records reflect a diagnosis of tension headaches in February 
1998 and of headaches in July 1998.  During a contract 
examination following service in October 1998, the veteran 
reported that he developed headaches and that such headaches 
started after his "PUVA" treatment in service.  The 
diagnosis was stress headaches.  

In view of the above-noted evidence showing that the veteran 
had a possible pre-service history of headaches, in-service 
headaches, and post-service headaches, the Board requested 
that the RO arrange for the veteran to undergo VA examination 
for the purpose of obtaining a medical opinion addressing a 
relationship, if any, between the veteran's post-service 
headaches and service.  Such opinion was to be based on a 
review of the veteran's claims file in addition to 
examination findings.  In this regard, the Board notified the 
veteran that failure to report for such a scheduled 
examination, without good cause, could result in the denial 
of his claim pursuant to the provisions of 38 C.F.R. § 3.655.  
With this in mind, the record shows that, without good cause, 
the veteran failed to report for a VA examination scheduled 
in November 2002.  As a result, the VA's attempt to obtain 
evidence about the etiology of any current headache disorder 
and the nexus, if any, between such current disease and any 
incident of the veteran's military service has been 
frustrated by his failure to cooperate.  Thus, pursuant to 
38 C.F.R. § 3.655(a), (b), VA must adjudicate this original 
compensation claim based on the evidence of record.  

In this case, however, the veteran has neither presented nor 
alluded to the existence of any medical evidence that in fact 
supports his assertion that his current headache disorder is 
related to service either directly or by aggravation, there 
is otherwise no competent medical evidence that supports this 
claim.  In the absence of evidence of medical nexus between 
the currently claimed disability and service, the claim must 
be denied.

In reaching this conclusion, the Board has considered the 
veteran's assertions as to a relationship between a current 
headache disability and service.  However, as a layman 
without the appropriate medical training or expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as the etiology of this claimed disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  For the same reasons, his own reported history 
reflected in medical reports of record, without comment from 
any medical professional does not constitute a competent 
medical opinion of the required nexus.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  While the Board does not doubt 
the sincerity of the veteran's beliefs, the Board also 
emphasizes that a claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  There simply is no 
medical evidence that substantiates a link between any 
current headache disorder and service.  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the evidence 
neither supports nor is relative equipoise on the question of 
whether the veteran currently suffers a headache disability 
that is medically related to service, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

B.  Claims for Higher Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as regards the claims for higher initial evaluations 
on appeal, the question for consideration is the propriety of 
the initial evaluation assigned, as with the veteran's knee 
and right foot disabilities, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

1.  Patellofemoral Syndrome of the Right and Left Knees

The record shows that the veteran's right and left knee 
disabilities have been evaluated under Diagnostic Code 5257 
for "other" knee impairment, such as recurrent subluxation 
or lateral instability.  This diagnostic code is also 
utilized to evaluated knee impairment not otherwise specified 
in the rating schedule.  Under this code, a 10 percent 
evaluation is warranted for slight disability, a 20 percent 
evaluation is warranted for moderate disability, and a 30 
percent evaluation is warranted for severe disability.  

In this case, there is no evidence of recurrent subluxation 
or lateral instability of either knee.  A September 1998 VA 
consultation report shows that the veteran was prescribed 
Neoprene sleeves with patella cut outs.  Examination at that 
time did not reveal any subluxation or instability, but did 
reflect a bilateral laterally tracking patella and bilateral 
patella compression test.  Furthermore, on contract 
examination in October 1998, the veteran complained of 
difficulty standing or walking for long periods of time, but 
did not report symptoms consistent with subluxation or 
instability, and no such findings are noted.  Rather, the 
examiner stated that the knees showed no swelling, edema, 
effusion, or tenderness to palpation.   In short, the record 
is devoid of any findings that would warrant a compensable 
evaluation for the veteran's patellofemoral syndrome of the 
right and left knee under Diagnostic Code 5257. 

Alternatively, the Board has considered the diagnostic codes 
governing limitation of motion of the knee/leg.  Under 
Diagnostic Code 5260, pursuant to which limitation of flexion 
is evaluated, a 0 percent evaluation is warranted for knee 
flexion limited to 60 degrees, a 10 percent evaluation is 
warranted for knee flexion limited to 45 degrees and a 20 
percent evaluation is warranted for knee flexion limited to 
30 degrees. 

For limitation of extension, evaluated under Diagnostic Code 
5261, a 0 percent evaluation is warranted for extension 
limited to 5 degrees, a 10 percent evaluation is warranted 
for extension limited to 10 degrees, and a 20 percent 
evaluation is warranted for extension limited to 15 degrees.  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, and Deluca v. Brown, 
8 Vet. App. 202, 204-7 (1995), consideration must also be 
given to a higher rating under Codes 5260 and 5261 based on 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability or 
incoordination.  

The Board finds, however, that even when functional loss due 
to pain is considered, a compensable rating for either knee, 
based on limitation of motion, is not warranted.  The veteran 
demonstrated full range of motion, from 0 to 140 degrees, 
during the October 1998 examination.  See 38 C.F.R. § 4.71a, 
Plate II.  While the veteran did demonstrate pain with motion 
from 120 to 140 degrees (with painless motion from 0 to 120 
degrees), such limitation is not reflective of a compensable 
level of functional loss under either Diagnostic Code 5260 or 
5261.  Moreover, a VA physician completed a Functional 
Limitation Form in November 1998 with respect to the 
veteran's bilateral knee disability.  According to this form, 
the veteran was restricted to walking one to two miles, 
climbing four flights of stairs and standing 50 to 75 percent 
of the time.  While these restrictions show some functional 
loss, they are fairly minimal and do not meet the criteria 
for a compensable evaluation under either Diagnostic Code 
5260 or 5261.  In short, the rating schedule simply does not 
authorize assignment of a compensable evaluation for 
limitation of motion in a case, such as this, in which the 
veteran's actual range of motion findings do not even meet 
the criteria for a noncompensable rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  See 38 C.F.R. 
§ 4.71a.  

The Board also finds that a higher or additional evaluation 
is not assignable for either knee under any other potentially 
applicable diagnostic code.  There simply is no evidence that 
the right or left knee disability has resulted in, or in 
disability comparable to, ankylosis (Diagnostic Code 5256) or 
dislocated semilunar cartilage (Diagnostic Code 5258).  
Furthermore, there is no evidence of right or left knee 
arthritis (Diagnostic Code 5003).  In fact, x-rays of the 
right and left knee that were taken in conjunction with the 
October 1998 examination were grossly normal.

Accordingly, the criteria for a compensable schedular rating 
for either the right knee or the left knee have been met.  
Additionally, there is no showing that, at any stage since 
the August 1998 effective date of the grant of service 
connection, either disability has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no showing that either 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  As previously noted, a VA physician noted on 
the November 1998 Functional Limitation Form that the veteran 
was able to work with minimal restrictions.  Moreover, 
neither disability has been shown to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to refer either claim for 
accomplishment of the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board reiterates that it requested a 
medical opinion regarding the severity of each knee 
disability in December 2001, and that the veteran was 
scheduled for such an examination; however, as previously 
noted, the veteran failed to appear for the examination thus 
limiting the evidence to what is currently of record.  See 
38 C.F.R. § 3.655.  On the basis of such evidence, the Board 
finds that the evidence of record does not support the 
assignment of an initial compensable rating for either 
service connected knee disability, even when functional loss 
due to pain is considered.  See 38 C.F.R. §§ 4.40, 4.45; 
Deluca, 8 Vet. App. at 204-7.  Moreover, as the initial 
compensable evaluation assigned for each knee is consistent 
with the extent of impairment shown since the August 1998 
effective date of the grant of service connection, staged 
rating, pursuant to Fenderson, is not warranted for either 
disability.  Hence, the claims for higher initial evaluations 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 55-57.  

2.  Plantar Fasciitis of the Right Foot

The veteran's plantar fasciitis of the right foot is rated, 
by analogy, under Diagnostic Code 5276, pursuant to which pes 
planus is evaluated.  Under this code, a noncompensable (0 
percent) rating is warranted for flatfoot that is mild, with 
symptoms relieved by built-up shoe or arch support.  A 10 
percent rating is warranted for moderate flatfoot, with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  A 30 percent rating is 
warranted for bilateral pes planus that is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc), pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.

Alternatively, the Board has considered, by analogy.  
Diagnostic Code 5284, pursuant to which overall impairment 
due to foot injury is evaluated.  Under this code, a 10 
percent evaluation is assigned for a moderate foot 
disability, a 20 percent evaluation is assigned for a 
moderately severe foot disability and a 30 percent evaluation 
is assigned for a severe foot disability.  

Considering the above noted criteria in light of the medical 
evidence of record, the Board finds that the veteran's level 
of impairment resulting from his right foot disability falls 
somewhere between a noncompensable evaluation for mild 
impairment and a 10 percent evaluation for moderate 
impairment under Diagnostic Code 5276.  On examination in 
October 1998, the veteran was found to have pes planus of the 
right foot (as well as the left).  There were no other 
findings made in regard to his right foot, i.e., no 
indication of weight bearing line over or medial to great 
toes or inward bowing of the tendo achillis, or pain on 
manipulation and use of the feet.  However, the veteran 
clearly experiences pain on manipulation and use, as shown on 
VA outpatient records in January, February and April 1999.  
These records reflect the veteran's complaints of foot pain 
and show findings of bilateral sole tenderness.  The fact 
that the veteran was noted in April 1999 to be wearing shoe 
inserts, but continued to complain of foot pain and had sole 
tenderness, is evidence that his symptoms are not relieved by 
arch supports, which is the criteria for a noncompensable 
evaluation.  

Under these circumstances and resolving all reasonable doubt 
in the veteran's favor, the Board finds that the veteran's 
disability picture for plantar fasciitis of the right foot 
most approximates a 10 percent evaluation for moderate 
impairment from the effective date that service connection 
was granted.  38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276; 
Fenderson, 12 Vet. App. @ 126.  This is especially so when 
considering that it is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show all the findings specified.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefore and above all, coordination or rating with 
impairment of function will, however be expected in all 
instances.  38 C.F.R. § 4.21.  Moreover, the 10 percent 
rating assigned is also intended to compensate for functional 
loss attributable to the plantar fasciitis.  

However, no higher evaluation is assignable.  A 30 percent 
evaluation under Diagnostic Code 5276 is not warranted since 
there is no evidence showing marked deformity, indication of 
swelling on use, or characteristic callosities.  Moreover, 
the evidence does not support a 30 percent evaluation for 
moderately severe disability, under Diagnostic Code 5284, in 
light of the minimal findings regarding the veteran's feet at 
the 1998 VA examination and findings on the VA outpatient 
records in 1999.  While the veteran does have right foot 
pain, such pain is best reflected in the 10 percent 
evaluation for pes planus and is not consistent with a 
moderately severe disability under Diagnostic Code 5284.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that, 
at any stage since the effective date of the grant of service 
connection, the veteran's plantar fasciitis of the right foot 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
9 Vet. App. at 158-9; Floyd, 9 Vet. App. at 96; Shipwash, 
8 Vet. App. at 227.  

The Board again reiterates that a medical examination to 
determine the current severity of the veteran's right foot 
disability was requested by the Board in December 2001 and 
the veteran was scheduled for such an examination; however, 
as previously noted, the veteran failed to appear for the 
examination thus limiting the evidence regarding his right 
foot impairment to what is currently of record.  See 
38 C.F.R. § 3.655.  On the basis of the current record, the 
Board finds that the criteria for an initial 10 percent, but 
no higher, rating for plantar fasciitis of the right foot, 
are met.  




ORDER

Service connection for headaches is denied.

An initial compensable rating for patellofemoral syndrome, 
right knee, is denied.

An initial compensable rating for patellofemoral syndrome, 
left knee, is denied.

An initial 10 percent rating for plantar fasciitis of the 
right foot is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

